ORDER

The Kentucky Bar Association, as a result of charges instituted against the respondent, James J. Prichard, Jr., has recommended that he be suspended from the practice of law for a period of two years.
*897The respondent was found guilty of violating Supreme Court Rule 3.130-8.8(b) which prohibits a lawyer from committing a criminal act that reflects adversely upon the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects. The criminal acts so adjudged to be professional misconduct were committing a second offense of operating a motor vehicle on a DUI suspended license; possession of a quantity of marijuana less than eight ounces; and possessing items classified by statute as drug paraphernalia.
IT IS ORDERED:
1) Respondent, James J. Prichard, Jr., is suspended from the practice of law for two years, which shall become effective with the entry of this order.
2) Respondent is directed to pay the costs of this action in the amount of $1,924.52.
3) Respondent shall comply with SCR 3.390 regarding notice to his clients of his suspension from the practice of law. Such notification shall be by letter duly placed in the United States mail within ten (10) days of the date of this order. Respondent shall simultaneously provide copies of all letters of notice to the Director of the Kentucky Bar Association.
This order shall be deemed a matter of public record.
ENTERED: September 30, 1993.
/s/ Robert F. Stephens ROBERT F. STEPHENS, Chief Justice